Citation Nr: 0903785	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a bronchial 
concussion, to include chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and I.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from decisions in October 2002 and January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

A hearing was held at the RO in Atlanta, Georgia, before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of that proceeding is of record.  

The Board remanded the issue on appeal to the RO in July 2005 
and August 2007; it is again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for service connection for a lung 
disorder was denied by an unappealed rating decision dated in 
June 1954.  The evidence at that time failed to show that the 
veteran had a current lung disability that was related to his 
period of active service.  In August 1999 the veteran, in 
essence, sought to reopen the claim.

In a claim to reopen a previously finally denied claim, 
notice to the claimant must include notice regarding the 
meaning of new and material evidence (to include with some 
specificity of what would be new and material evidence), as 
well as what evidence and information was necessary to 
substantiate the underlying claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  
The Board's August 2007 remand noted that while the veteran 
had received notice of what is necessary to substantiate the 
underlying claim, he had not been provided adequate notice 
regarding a claim to reopen in accordance with the guidelines 
in Kent.  The Board instructed the RO to send the veteran 
notice that would comply with Kent. 

Unfortunately, the letter sent to the veteran in October 2007 
did not refer to the final June 1954 rating decision; 
instead, it incorrectly stated that the veteran was notified 
of a final decision in November 2003.  Thus, the letter 
failed to comply with Kent.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should again provide the 
veteran notice advising him that because 
there was a prior final denial of his 
claim for service connection for a lung 
disability in a June 1954 rating decision, 
he must submit (VA must receive) new and 
material evidence to reopen the claim.  
The notice should comply with Kent, supra, 
and include notice as to the evidence and 
information necessary to substantiate the 
underlying claim of service connection.  
The notice must specifically include the 
appropriate (pre-August 29, 2001) 
definition of new and material evidence 
(i.e. 38 C.F.R. § 3.156(a)).  He must also 
be specifically advised that because his 
claim was previously denied because a 
chronic lung disorder was not shown to 
have been incurred in service, for 
evidence to be new and material, it would 
have to address the matters of a nexus 
between any current claimed lung disorder, 
including COPD, and his service.  The 
veteran and his representative should have 
ample opportunity to respond.  

2.  The RO should then arrange for any 
further development suggested by the 
veteran's response, and readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



